Exhibit 10.12

 

 

SUNOCO, INC.

EXECUTIVE INCENTIVE PLAN

(As Amended and Restated effective November 1, 2007)

 

 



--------------------------------------------------------------------------------

ARTICLE I

Background and Purpose

1.1 Purpose. The purpose of the Executive Incentive Plan is to promote the
achievement of the Company’s short-term, targeted business objectives by
providing competitive incentive reward opportunities to those employees who can
significantly impact the Company’s performance. The Plan enhances the Company’s
ability to attract, develop and motivate individuals as members of a talented
management team while aligning their interest with those of the shareholders. As
described herein, the awards made under the Plan may recognize Company, business
unit, team and/or individual performance.

1.2 Effective Date. The initial amended and restated Plan was approved by the
shareholders at Sunoco, Inc.’s 2001 Annual Meeting of Shareholders in accordance
with Section 162(m) of the Code. The amended and restated version of the Plan to
be presented at Sunoco, Inc.’s 2006 Annual Meeting of Shareholders will continue
to be effective upon requisite shareholder approval at such meeting. No awards
shall be made under this Plan with respect to years after December 31, 2011,
unless this date is extended by shareholder approval to a date no later than
December 31, 2016.

1.3 Administration. The Committee shall have full power and authority to
construe, interpret and administer the Plan and to make rules and regulations
subject to the provisions of the Plan. All decisions, actions, determinations or
interpretations of the Committee shall be made in its sole discretion and shall
be final, conclusive and binding on all parties.

1.4 Eligibility and Participation. Participation in the Plan is limited to
Executive Resources Employees and other employees evaluated in positions with
Grades 11, 12 and 13 at any time during the Plan Year.

ARTICLE II

Definitions

As used in this Plan, the following terms shall have the meanings herein
specified:

2.1 Board of Directors—shall mean the Board of Directors of the Company.

2.2 Business Combination—shall have the meaning provided herein at
Section 2.4(c).

2.3 CEO—shall mean the Chief Executive Officer of the Company.

 

  1    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

2.4 Change in Control—shall mean the occurrence of any of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section (a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any company controlled by, controlling or under
common control with the Company, or (D) any acquisition by any entity pursuant
to a transaction that complies with Sections (c)(1), (c)(2) and (c)(3) of this
definition;

(b) Individuals who, as of September 6, 2001, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding

 

  2    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board of
Directors providing for such Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

2.5 CIC Incentive Award—shall mean the incentive award payable in cash following
a Change in Control, as such award is described herein at Article VII.

2.6 CIC Participant—shall mean a Participant described in any of the following:

(a) a Participant who was employed by the Company on the date of the Change in
Control and who does not incur a termination for Just Cause before payment of
the CIC Incentive Award;

(b) a Participant who was, immediately before the Change in Control, eligible
for a prorated award under the provisions of Section 5.2;

(c) a Participant who is a participant in the Company’s Special Executive
Severance Plan and incurs a “Qualifying Termination” as defined in such plan
before the Change in Control;

(d) a Participant whose employment was terminated by the Company (other than for
Just Cause) before the Change in Control, or a Participant who terminated
employment for one of the reasons set forth in Sections 2.6(d)(1), (2), and
(3) below, if the Participant can demonstrate that

 

  3    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

such termination or circumstance in Section 2.6(d)(1), (2), or (3) below leading
to the termination was at the request of a third party with which the Company
had entered into negotiations or an agreement with regard to a Change in Control
or otherwise occurred in connection with a Change in Control; provided, however,
that in either such case, the Change in Control actually occurs within one
(1) year following the Employment Termination Date:

(1) the assignment to such Participant of any duties inconsistent in a way
significantly adverse to such Participant, with such Participant’s positions,
duties, responsibilities and status with the Company immediately prior to the
Change in Control, or a significant reduction in the duties and responsibilities
held by the Participant immediately prior to the Change in Control, in each case
except in connection with such Participant’s termination of employment by the
Company for Just Cause; or

(2) a reduction by the Company in the Participant’s combined annual base salary
and guideline (target) bonus as in effect immediately prior to the Change in
Control; or

(3) the Company requires the Participant to be based anywhere other than the
Participant’s present work location or a location within thirty-five (35) miles
from the present location; or the Company requires the Participant to travel on
Company business to an extent substantially more burdensome than such
Participant’s travel obligations during the period of twelve (12) consecutive
months immediately preceding the Change in Control;

provided, however, that in the case of a Participant whose employment terminates
under this subparagraph (d), such Participant shall not be deemed to be a CIC
Participant on the basis of such termination unless the termination occurs
within 120 days after the occurrence of the event or events constituting the
reason for the termination.

2.7 CIC Short Period—shall mean the portion of the Plan Year from January 1 to
the date of the occurrence of a Change in Control.

2.8 Code—shall mean the Internal Revenue Code of 1986, as amended.

2.9 Committee—shall mean the committee appointed to administer this Plan by the
Board of Directors of the Company, as constituted from time to time. The
Committee shall consist of at least two (2) members of the Board of Directors,
each of whom shall meet applicable requirements set forth in the pertinent
regulations under Section 16 of the Exchange Act and Section 162(m) of the Code.

2.10 Company—shall mean Sunoco, Inc., a Pennsylvania corporation. The term
“Company” shall include any successor to Sunoco, Inc., any subsidiary or
affiliate which has adopted the Plan, or a corporation succeeding to the
business of Sunoco, Inc., or any subsidiary or affiliate, by merger,
consolidation or liquidation or purchase of assets or stock or similar
transaction.

 

  4    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

2.11 Exchange Act—shall mean the Securities Exchange Act of 1934, as amended.

2.12 Executive Resources Employee—shall mean any individual who has been
designated by the Company as a member of the Company’s Executive Resources
group. Generally, such group shall include employees in Grades 14 and above and
all other employees subject to Section 16 of the Exchange Act.

2.13 Executive Team—shall mean the senior executives who have significant
operating and/or strategic responsibilities for the Company as designated by the
CEO.

2.14 Guideline Incentive Award—shall mean the result of the individual
Participant’s actual annualized salary multiplied by the guideline percentage,
as determined under Article III.

2.15 Incentive Award—shall mean the award granted to a Participant.

2.16 Incumbent Board—shall have the meaning provided herein at Section 2.4(b).

2.17 Just Cause—shall mean, for any Participant who is a participant in the
Company’s Special Executive Severance Plan, “Just Cause” as defined in such
plan, and for any other Participant:

(a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness or following
notice of employment termination by the Participant pursuant to Section 2.6(c),
(d) or (e)), after a written demand for substantial performance is delivered to
the Participant by the Board of Directors or any employee of the Company with
supervisory authority over the Participant that specifically identifies the
manner in which the Board of Directors or such supervising employee believes
that the Participant has not substantially performed the Participant’s duties,
or

(b) the willful engaging by the Participant in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

2.18 Outstanding Company Common Stock—shall have the meaning provided herein at
Section 2.4(a).

2.19 Outstanding Company Voting Securities—shall have the meaning provided
herein at Section 2.4(a).

2.20 Participant—shall mean a person participating or eligible to participate in
the Plan, as determined under Section 1.4.

 

  5    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

2.21 Performance Factor—shall mean:

(a) for a Participant who is one of the top five most highly compensated
officers of the Company during the applicable Plan Year: the various payout
percentages related to the attainment levels of one or more Performance Goals,
as determined by the Committee; and

(b) for a Participant who is not one of the top five most highly compensated
officers of the Company during the applicable Plan Year: such payout percentages
related to the attainment levels of one or more Performance Goals, as determined
by the CEO, or any authorized delegate thereof.

2.22 Performance Goals—shall mean:

(a) for a Participant who is one of the top five most highly compensated
officers of the Company during the applicable Plan Year: the objective financial
or operating goals established by the Committee in accordance with
Section 162(m) of the Code. Such Performance Goals may include specific targeted
amounts of, or changes in, revenues; expenses; net income; operating income;
equity; return on equity, assets or capital employed; working capital;
shareholder return; operating capacity utilized; production or sales volumes;
throughput; or other objective criteria; and

(b) for a Participant who is not one of the top five most highly compensated
officers of the Company during the applicable Plan Year: such annual financial,
operating, or other goals and objectives as may be established from time to time
in the sole discretion of the CEO, or any authorized delegate thereof.

Such goals may be applicable to the Company as a whole, to one or more of the
Company’s business units or teams, or to an individual Participant in the Plan.
Performance Goals may be applied in total or on a per share, per barrel or
percentage basis and on an absolute basis or relative to other companies,
industries or indices or any combination thereof, as determined by the Committee
(in the case of Performance Goals established by the Committee with respect to a
Participant who is one of the top five most highly compensated officers of the
Company during the applicable Plan Year) or by the CEO, or any authorized
delegate thereof (in the case of a Participant who is not one of the top five
most highly compensated officers of the Company during the applicable Plan
Year).

2.23 Person—shall have the meaning provided herein at Section 2.4(a).

 

  6    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

2.24 Plan—shall mean the Company’s Executive Incentive Plan as amended and
restated effective as of March 1, 2006.

2.25 Plan Year—shall mean the performance (calendar) year.

2.26 Pro-rated Bonus Award –

(a) For purposes of Section 5.2(a) shall mean an amount equal to the Incentive
Award otherwise payable to a Participant for the Plan Year in which the
Participant’s initiation of employment with the Company (new hires) or
termination of employment with the Company (other than for Just Cause) is
effective, multiplied by a fraction, the numerator of which is the number of
days in the applicable Plan Year beginning on the date such Participant’s
employment with the Company began or through the date of termination of such
Participant’s employment, as applicable, and the denominator of which is 365
(366 days in a leap year).

(b) For purposes of Section 5.2(b) shall mean an amount of Incentive Award equal
to the sum of (i) the Participant’s actual salary on the last day of the final
pay period of the Participant’s previous position during the applicable Plan
Year multiplied by the applicable guideline percentage in his or her previous
position, multiplied by a fraction, the numerator of which is the number of days
in the applicable Plan Year in which the Participant was in the previous
position, and the denominator of which is 365 days (366 days in a leap year),
and (ii) the Participant’s actual salary on the last day of the final pay period
of the Participant’s new position during the applicable Plan Year multiplied by
the applicable guideline percentage in his or her new position, multiplied by a
fraction, the numerator of which is the number of days in the applicable Plan
Year in which the Participant has been in the new position, and the denominator
of which is 365 days (366 days in a leap year).

(c) Pro-rated Bonus Awards shall be determined in accordance with and subject to
the provisions of Article III.

ARTICLE III

Determination of Guideline Incentive Awards

3.1 Guideline Percentages. Within the time prescribed by Section 162(m) of the
Code, the Committee will establish, in writing, for the applicable Plan Year,
the guideline incentive opportunities for Participants as a percentage of actual
salary in effect on the last day of the final pay period of the current Plan
Year.

 

  7    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

3.2 Guideline Incentive Award. The Guideline Incentive Award is calculated for
each Participant by multiplying the individual Participant’s actual salary range
in effect on the last day of the final pay period of the Current Plan Year by
the applicable guideline percentage established by the Committee.

Actual incentive awards to individual Participants may be greater or lesser than
this guideline depending on Company and, as necessary, business unit, team
and/or individual Participant performance.

ARTICLE IV

Determination of Incentive Award

4.1 Performance Goals.

(a) Five Most Highly Compensated Officers: For a Participant who is one of the
top five most highly compensated officers of the Company during the applicable
Plan Year, the amount of any Incentive Award earned will be based upon the
attainment of Performance Goals established by the Committee in accordance with
Section 162(m) of the Code. Within the time prescribed by Section 162(m) of the
Code, the Committee will establish, in writing, the weighted Performance Goals
and related Performance Factors for various goal achievement levels for the
applicable Plan Year, and will determine the appropriate methodology for
including Company, business unit, team and/or individual performance in the
Incentive Award computations for such year.

In establishing the weighted Performance Goals, the Committee shall take the
necessary steps to insure that the ability to achieve the pre-established goals
is uncertain at the time the goals are set. The established written Performance
Goals, assigned weights, and Performance Factors shall be written in terms of an
objective formula, whereby any third party having knowledge of the relevant
Company, business unit, team and/or individual performance results could
calculate the amount to be paid. Such Performance Goals may vary by Participant
and by award.

(1) Adjustment or Modification of Performance Goals. The Committee, in its

 

  8    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

discretion (and within the time prescribed by Section 162(m) of the Code), may
adjust or modify the calculation of Performance Goals to prevent dilution or
enlargement of the rights of Participants:

(i) in the event of, in recognition of, or in anticipation of, any
unanticipated, unusual nonrecurring or extraordinary corporate item,
transaction, event, or development; or

(ii) in response to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions.

Unless otherwise determined by the Committee, if any provision of the Plan or
any Incentive Award granted to an individual who is one of the top five most
highly compensated officers of the Company hereunder would not comply with
Section 162(m) of the Code, such provision or Incentive Award shall be construed
or deemed amended to conform to Section 162(m) of the Code.

(2) Determination of Performance Factor. After the end of each Plan Year, the
Committee will determine:

(i) the extent to which the Company, business unit and/or team performance goals
have been met; and

(ii) the Company, business unit and/or team Performance Factor (each of which
may vary from 0% to 200%), appropriate to the level of performance achieved with
respect to each Performance Goal.

(b) Other Participants: For a Participant who is not one of the top five most
highly compensated officers of the Company during the applicable Plan Year, the
amount of any Incentive Award earned will be based upon the attainment of
Performance Goals established as provided in this Section 4.1(b). For each Plan
Year, the CEO, and if so delegated, other members of the Executive Team will
determine the appropriate methodology for including Company, business unit, team
and individual performance in the Incentive Award computations for such year.
While Company Performance will always be included in the computation, the other
factors may or may not be included as deemed appropriate by the Executive Team.
The applicable Performance Factors shall be determined as follows:

(1) Determination of Performance Factor Applicable to Company. For each Plan
Year, the Compensation Committee shall establish annual Performance Goal(s) for
the Company, based on one or more criteria that the Compensation Committee, in
its sole discretion, determines to be applicable.

 

  9    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

After the end of each calendar year, the Compensation Committee will determine
the extent to which such Performance Goals have been met and the appropriate
Company Performance Factor, from 0% to 200%, that is appropriate with the
varying levels of performance for each goal.

(2) Determination of Business Unit and Team Performance Factors. The CEO, and if
so delegated, other members of the Executive Team shall determine the annual
business unit Performance Goal(s) and the applicable levels of performance based
on one or more factors. Business unit leaders will establish annual Performance
Goal(s) for any teams within their respective business units.

After the end of each calendar year, the CEO, and if so delegated, other members
of the Executive Team will determine the extent to which the business unit
Performance Goals have been met and the business unit Performance Factor, from
0% to 200%, that is appropriate with the varying levels of performance for each
goal. Business unit leaders will similarly evaluate the performance of any teams
to determine the appropriate Performance Factor applicable to such team.

4.2 Individual Performance Factors. Incentive Awards under this Plan may be
based, in whole or in part, upon the attainment of individual performance
objectives or targets. For a Participant who is one of the top five most highly
compensated officers of the Company during the applicable Plan Year, the
Committee will establish, in writing, individual performance objectives or
targets in accordance with Section 162(m) of the Code and Section 4.1 hereof.
For all other Participants, the recommended individual performance assessment
process is briefly outlined as follows:

(a) Prior to the beginning of each Plan Year or other appropriate time, the
Participant and his or her manager will agree on individual performance targets
or objectives (which may be related to the Participant’s collaboration on a work
team) to be attained during the Plan Year.

(b) Progress toward attainment of such individual targets or objectives will be
formally reviewed on a periodic basis.

(c) At the end of the year, the manager will assess the degree to which the
individual performance targets or objectives have been achieved, keeping in mind
environmental or circumstantial changes that may have affected the original
targets or objectives. Specifically, consideration should be given to:

(1) level of contributions relative to peers.

 

  10    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

(2) degree of difficulty of performance targets.

(3) reaction to unanticipated changes in the business environment.

(4) unplanned contributions.

(5) team performance, as appropriate.

(d) While the level of individual performance for the Plan should be based
primarily on annual targets and objectives, the performance factors utilized for
this program should be consistent with appraisals used for the purposes of
salary administration as updated to reflect performance since the last
appraisal.

(e) The performance appraisal should be documented in such a way as to identify
the performance targets and objectives, the assessment of individual performance
against such targets and objectives, and any other significant information to
support the recommendation.

(f) The Participant’s individual performance factor should be determined based
upon the individual performance assessment as outlined below:

 

Individual Performance Assessments

  

Adjustment to Individual
Performance Components *

Exceed all performance targets

   150% to 200%

Exceed most performance targets

   115% to 145%

Met most performance targets

   90% to 110%

Met some/few performance targets

   50% to 85%

Completely unacceptable performance

   0%

 

* All assessments should be multiples of 5%.

(g) The Participant’s individual performance assessment will be determined by
his or her manager and approved by the appropriate member of the Executive Team
and, where appropriate, the CEO.

ARTICLE V

Forfeiture and/or Proration of Incentive Award

5.1 Forfeiture. Provided that no Change in Control of the Company has occurred,
if a Participant

 

  11    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

voluntarily terminates his or her employment with the Company (for any reason
other than retirement, death, permanent disability, approved leave of absence)
prior to December 31 of any Plan Year, such Participant will not receive payment
of any Incentive Award for such Plan Year. Likewise, a Participant will not
receive payment of any Incentive Award for a particular Plan Year if no Change
in Control has occurred and the Participant’s employment with the Company is
terminated for Just Cause before March 15 of the succeeding calendar year.

5.2 Proration.

(a) A Pro-rated Bonus Award, reflecting participation for a portion of the Plan
Year, will be paid to any Participant whose employment status changed during the
year as a result of death or permanent disability (as determined by the
Committee), or due to retirement, approved leave of absence, or termination at
the Company’s request (other than for Just Cause). New hires and part-time
employees also will receive a Pro-rated Bonus Award.

(b) If a Participant has a change in level of employment after the beginning of
the Plan Year, the Participant will receive a Pro-rated Bonus Award, pro-rated
based on the length of time, actual salary and applicable guideline percentage
in the previous and new positions, as described in Section 2.26.

(c) Unless otherwise required by applicable law, any Pro-rated Bonus Award
payable hereunder will be paid on the date when Incentive Awards are otherwise
payable as provided in the Plan.

ARTICLE VI

Timing and Form of Payment

6.1 Timing and Form of Payment.

(a) Certification in Writing. Prior to the payment of any Incentive Award under
this Plan, the Committee will certify in writing that the applicable Performance
Goals, and any other material terms or conditions of such award, have been
satisfied. In making this certification, the Committee will be entitled to rely
upon an appropriate officer’s certificate from the Company’s Chief Financial
Officer. Upon approval by the Committee of the individual Incentive Awards for
the top five most highly compensated officers of the Company and the aggregate
amount of all Incentive Awards for the Plan Year, payment of the individual
awards will be made in cash less the withholding of appropriate taxes. Payment
will be made within two and one-half (2  1/2) months after the end of the Plan
Year to which the Incentive Award relates.

 

  12    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

(b) Negative Discretion. The Committee will have the discretion, by Participant
and by grant, to reduce (but not to increase) some or all of the amount of any
Incentive Award that would otherwise be payable by reason of the satisfaction of
the Performance Goals. In making any such determination, the Committee is
authorized to take into account any such factor or factors it determines are
appropriate, including but not limited to Company, business unit and individual
performance; provided, however, the exercise of such negative discretion with
respect to one executive may not be used to increase the amount of any award
otherwise payable to another executive.

ARTICLE VII

Change in Control

7.1 Effect of Change in Control. The terms of this Article VII shall immediately
become operative, without further action or consent by any person or entity,
upon a Change in Control, and once operative shall supersede and control over
any other provisions of this Plan.

7.2 Acceleration. The CIC Incentive Award shall be payable in cash within thirty
(30) days following the occurrence of a Change of Control (or as soon as it is
practicable to determine the level of attainment of applicable Performance
Factors under subsection (a) below, but in no event later than two and one-half
(2  1/2) months following the end of the Plan Year in which the Change of
Control occurred) to all CIC Participants. Such award shall be calculated
according to the terms of the Plan, except as follows:

(a) The applicable Performance Factors shall be determined based upon
performance of the Company, business unit and/or team, as the case may be, from
January 1 through the end of the most recent quarter (prior to the Change in
Control) for which the Company has reported its earnings to the public.
Notwithstanding the methodology established by the Committee for the Plan Year,
there shall be no adjustment for individual performance factors in the
determination of the CIC Incentive Award. If a specified percentage of the
Guideline Incentive Award was to be based upon individual performance, such
percentage will be adjusted using the weighted average of the Performance
Factors applicable to Company and, as necessary, business unit and/or team
performance used to determine the non-individual performance components of the
CIC Participant’s award.

 

  13    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

(b) The amount of the CIC Incentive Award shall be equal to the respective
annual Guideline Incentive Award adjusted to reflect the Performance Factors
applicable to Company and, as necessary, business unit and/or team performance
(calculated in accordance with subsection (a) hereof), multiplied by the number
of full and partial months in the CIC Short Period divided by twelve (12). Such
result shall be further adjusted to reflect participation for only a portion of
the CIC Short Period in accordance with Section 5.2.

(c) Notwithstanding the provisions of Section 8.3 hereof, no action taken by the
Committee or the Board of Directors after a Change in Control, or before, but in
connection with, a Change in Control, may (1) terminate or reduce the CIC
Incentive Award or prospective CIC Incentive Award payable to any Participant in
connection with such Change in Control without the express written consent of
such Participant, or (2) adversely affect a Participant’s rights under
Section 7.3 in connection with such Change in Control.

7.3 Attorney’s Fees. The Company shall pay all legal fees and related expenses
incurred by or with respect to a Participant during his lifetime or within ten
(10) years after his death in seeking to obtain or enforce payment of the CIC
Incentive Award to which such Participant may be entitled under the Plan after a
Change in Control; provided, however, that the Participant (or a Participant’s
representative) shall be required to repay any such amounts to the Company to
the extent a court of competent jurisdiction issues a final and non-appealable
order setting forth the determination that the position taken by the Participant
(or the Participant’s representative) was frivolous or advanced in bad faith.
Reimbursement shall be made on or before the close of the calendar year
following the calendar year in which the expense was incurred. The amount of
expenses eligible for reimbursement under this provision in one calendar year
may not affect the amount of expenses eligible for reimbursement under this
provision in any other calendar year.

 

  14    Executive Incentive Plan      Amended and Restated November 1, 2007



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

8.1 Funding of Plan. In a meeting to be held not later than December 31st of
each Plan Year, the Committee may determine, by appropriate resolution, an
estimate of the amount of monies, if any, that should be set aside for the
current Plan Year for payment to Participants in the following calendar year.

8.2 Construction. Nothing in this Plan or in any agreement or other instrument
executed pursuant thereto shall be construed as conferring upon any Participant
the right to receive executive incentive compensation or to be continued in the
employ of the Company and any rights conferred by this Plan may not be
transferred, sold, assigned, pledged, anticipated or otherwise disposed of other
than by will or intestate laws.

8.3 Amendment. This Plan may be amended at any time by the Committee and may be
terminated in whole or in part at any time by the Board of Directors (except as
set forth in Sections 1.2 and 7.2(c)).

 

  15    Executive Incentive Plan      Amended and Restated November 1, 2007